 


114 HR 3325 IH: Azores Cooperative Initiative Program Act
U.S. House of Representatives
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 3325 
IN THE HOUSE OF REPRESENTATIVES 
 
July 29, 2015 
Mr. Cicilline (for himself, Mr. Costa, Mr. Honda, Mr. Keating, and Mr. McGovern) introduced the following bill; which was referred to the Committee on Foreign Affairs
 
A BILL 
To establish the Azores Cooperative Initiative Program. 
 
 
1.Short titleThis Act may be cited as the Azores Cooperative Initiative Program Act. 2.FindingsCongress finds the following: 
(1)In 1995, the United States and Portugal negotiated an agreement to institute the Azores Cooperative Initiative Program (ACIP). ACIP replaced an earlier United States lease payment agreement for the use of Lajes Air Force Base on the Island of Terceira in the Azores. (2)Seven hundred United States Air Force personnel and their families are stationed at Lajes Air Force Base. 
(3)In exchange for United States access to Lajes Air Force Base, the United States agreed to undertake cooperation programs with the Azores, including in the areas of agriculture, education, tourism, and health. (4)However, the Department of Defense ceased funding ACIP because its activities have not been explicitly authorized by law. 
(5)The Government of Portugal and the Azorean people have allowed the United States Air Force presence on the Island, which is an important strategic location for United States security interests. (6)There are many vibrant Azorean communities in the United States, including in California, Hawaii, Massachusetts, New Jersey, and Rhode Island, and as a result the relationship between the United States and the Azores remains strong and important, for strategic, diplomatic, and cultural reasons. 
(7)ACIP is a non-defense initiative, and is critically important to the United States relationship with Portugal and the Azores. (8)The 65th Air Base Wing is a United States military unit stationed at Lajes Air Force Base, Azores, Portugal, and is currently the only United States military organization in the Azores. 
(9)Lajes Air Force Base supported transiting aircraft during the course of Operations Joint Guard, Deny Flight, Provide Comfort, and Southern Watch. (10)Beginning in 1997, large fighter aircraft movements called Air Expeditionary Forces filled the Lajes Air Force Base flightline. Lajes has also hosted B–52 and B–1 bomber aircraft en route from global air missions. 
(11)Lajes Air Force Base has supported many routine North Atlantic Treaty Organization (NATO) exercises, such as the biennial Northern Viking exercise. (12)For Operations Enduring Freedom, Iraq Freedom, New Dawn, and Odyssey Dawn, airmen have been deployed in support of these operations and Lajes Air Force Base hosted aircraft transiting the Azores in support of these missions. 
(13)Lajes Air Force Base is an important strategic location for the United States Armed Forces and NATO, and ACIP helps to support United States strategic interests in the region. 3.Authority to establish Azores Cooperative Initiative Program (a)AuthorityThe Secretary of State is authorized to establish a program, to be known as the Azores Cooperative Initiative Program, to provide bilateral cooperation, expertise, and resources to design and implement solutions to the provisions of the 1995 United States-Portugal Agreement on Cooperation and Defense, in areas of science, technology, education, environment and agriculture in order to further Luso-American relations. 
(b)Activities supportedThe program shall include the following activities: (1)Integrated pest management program for horticultural crops in the Azores, Portugal. 
(2)Establishment of aquacultural research in the Azores. (3)Sustainable fisheries in the Azores. 
(4)Improvements to the Azores health care system, including epidemiology and control of Leptospirosis in the Azores. (5)Geological risk monitoring. 
(6)Tourism promotion. (7)Assistance in economic policy analysis. 
(8)Technical cooperation for rural development. (9)Export promotion of Azorean products. 
(10)Training exchanges with regard to the activities described in paragraphs (1) through (9).   